DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed April 2, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
Claims  1, 4-5, 41-43 and 49-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekov et al. (US 2004/0259053) in view of Bass et al. (US 5,292,362). The rejection is maintained and further applied to claim 53.
	Bekov et al. disclose laser assisted dental scaling. The method comprises steps for the dynamic treatment of oral sites with photosensitive agents activated by intensive laser light during dental scaling and cleaning procedures. Dual action of photodynamic therapy and intensive laser radiation enhance destruction of pathogenic microorganisms for safer dental procedures (Abstract). Implementation of lasers to treat periodontal disease during recent years has shown that laser radiation can very effectively kill 
	Bekov et al. differ from the instant claims insofar as they do not disclose what the substrate includes. 

It would have been obvious to one of ordinary skill in the art to have added collagen to the substrates used in the methods of Bekov et al. motivated by the desire 
In regard to the limed or unlimed collagen, it would appear that collagen can only be limed or unlimed. Therefore the disclosure of collagen would meet the limitation of limed or unlimed collagen of the instant claims. 

Response to Arguments
The Examiner submits that in regards to the time for healing, the claims do not appear to recite that the method results in a healing of the extraction socket entirely within 2 days. Further not all the claims recite dental tissue. Therefore the claims are not commensurate in scope with the results.
The Examiner submits that in regard to Bekov not disclosing regeneration of tissue, Bekov discloses “red laser light will induce effective activation of photosensitive agents for complete sterilization of the treated site, as well as produce bio-stimulation of treated oral tissue for faster healing”. Therefore Bekov does disclose regenerating oral tissue by the disclosure of “bio-stimulation”. In regard to not disclosing collagen, Bass cures this deficiency by providing motivation as to why one of ordinary skill in the art would use collagen and hyaluronic acid. Bass discloses the properties of collagen and hyaluronic acid. One would recognize the benefits of adding them to the compositions of Bekov for bio-stimulation of the oral tissue. 
In regards to claims 53, the light causes bio-stimulation of the tissue and the compositions do not require gas. 

Gregg, II et al. disclose a method of removing deep gingival pockets for excise of disease while providing for reconnection of the tissue-tooth connection. Steps in the process include creating a gingival trough in the pocket with a contact laser fiber, excising the pocket epithelium while selectively removing sulcular and pocket epithelium and granulation tissue fully around the targeted tooth to the full depth without breaking through the mucogingival junction, scaling the root surfaces to the full depth ultrasonically, lasing the pocket to remove granulation tissue and to disinfect the tissue, assist in hemostasis, cauterize free nerve endings, seal lymphatics, prepare the tissue for welding and desensitize the tooth, and compressing the tissue against the tooth until adhesion is achieved (Abstract). A laser operating at a wavelength of between 400 and 12,000 nanometers is used at a power of one to one hundred watts (col. 3, lines 10-15). A blood clot is formed during the procedure (col. 4, lines 35-38). A bactericide is used to aid the laser, meeting a substrate. A laser fiber is used and would meet hand-piece. 
Gregg, II et al. differ from the instant claims insofar as they do not disclose what the substrate includes. 
Bass et al. disclose a tissue bonding and sealing compositions comprising a peptide and using an energy source (Abstract). The composition of the present invention can be used to bond separated tissues together and to coat continuous tissue masses or prosthetic materials to enhance their strength and/or make them impermeable to fluids (col. 8, lines 17-20).   Collagen is the most abundant protein in the 
It would have been obvious to one of ordinary skill in the art to have added collagen to the substrates used in the methods of Gregg, II et al. motivated by the desire to use a component that will enhance tissue binding by improving tensile strength and aids in maintaining the shape and to resistance of the deformation of the tissues as disclosed by Bass et al. 


Response to Arguments
The Examiner submits that the method of Gregg leads to wound healing. The method removes damaged and infected tissue to allow new tissue to form. The method also modifies the tissue to allow new attachment to take place. This would suggest regeneration of the tissue by modifying the tissue. Therefore this would initiate regeneration of the tissue. Further, Gregg discloses aiding in the healing of the fibrous collagen matrix. Therefore it would have been obvious to have added collagen and hyaluronic acid to the compositions used in the method of Gregg to further aid the healing of the fibrous collagen matrix. This would aid in regenerating tissue. In regard to claims 52 and 53, the light is not hand held and therefore would have a panel. The source does not require gas. 


Conclusion
Claims 1, 4, 5, 22 and 35-53 are rejected.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612